--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.1
 
JOINDER AGREEMENT
 
 
 
This JOINDER AGREEMENT (the “Joinder Agreement”) is made as of the 2nd day of
December, 2008 by and among  BERRY PETROLEUM COMPANY, a Delaware corporation
(“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as LC
Issuer, Swing Line Lender and Administrative Agent (in such capacity,
“Administrative Agent”), and CALYON NEW YORK BRANCH (“New Lender”).
 
RECITALS
 
Borrower, Administrative Agent, LC Issuer, Swing Line Lender and the Lenders
named therein are parties to that certain Amended and Restated Credit Agreement
dated as of July 15, 2008 (as amended to the date hereof and as otherwise
amended, supplemented, restated, increased, extended or otherwise modified from
time to time, the “Credit Agreement”).  All terms used herein and not otherwise
defined shall have the same meaning given to them in the Credit Agreement.


Pursuant to Section 2.10 of the Credit Agreement, Borrower has the right to
cause from time to time an increase in the Commitments and the Aggregate
Commitment by adding to the Credit Agreement, subject to the approval of the
Administrative Agent, LC Issuer and Swing Line Lender, an additional Lender
which is an Eligible Assignee; provided however (i) no Default shall exist,
(ii) no such increase shall result in the Aggregate Commitments exceeding
$1,250,000,000, and (iii) no such increase shall be in an amount less than
$5,000,000.


AGREEMENT
 
1. Borrower and New Lender hereby agree that, from and after the date hereof,
New Lender shall have the Commitment as set forth on the attached Supplement to
Schedule 1.  By its execution and delivery of this Joinder Agreement, New Lender
hereby assumes all of the rights and obligations of a Lender under the Credit
Agreement to the extent of such Commitment.  Such Commitment of New Lender shall
represent an increase in the Commitments and the Aggregate Commitment pursuant
to Section 2.10 of the Credit Agreement.
 
2. Administrative Agent, LC Issuer, Swing Line Lender and Borrower hereby
consent to and approve the Commitment of New Lender and such resulting increase
in the Aggregate Commitment pursuant to Section 2.10 of the Credit Agreement.
 
3. New Lender hereby represents and warrants as follows: (a) it has full power
and authority, and has taken all action necessary to execute and deliver this
Joinder Agreement, to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (b) it meets all requirements of an
Eligible Assignee under the Credit Agreement (subject to receipt of any consents
that may be required under the Credit Agreement), (c) from and after the
Increase Effective Date (hereinafter defined), it shall, to the extent of its
Commitment, be bound by the provisions of the Credit Agreement as a Lender
thereunder, and, to the extent of its Commitment, shall have the obligations of
a Lender thereunder, (d) it has
 

 
1

--------------------------------------------------------------------------------

 

4. received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.2 (a) and (b)
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Joinder Agreement on the basis of which it has made such analysis and
decision independently and without reliance on Administrative Agent or any other
Lender, and (e) if it is a Foreign Lender, attached to this Joinder Agreement is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by New Lender; and agrees that (1)
it will, independently and without reliance on Administrative Agent, or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (2) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
5. This Joinder Agreement shall be effective on the date (the “Increase
Effective Date”) that (i) Borrower and New Lender each execute a counterpart
hereof and deliver the same to Administrative Agent, (ii) Administrative Agent,
LC Issuer and Swing Line Lender execute and deliver a counterpart hereof and
(iii) each of the conditions to the increase in the Aggregate Commitment in
Section 2.10 of the Credit Agreement shall have occurred.  From and after the
Increase Effective Date, New Lender shall be a “Lender” under the Loan
Documents.
 
6. Upon any increase in the Aggregate Commitment pursuant to Section 2.10,
Lenders have authorized Administrative Agent and Borrower to make non-ratable
borrowings and prepayments of the Loans, and if any such prepayment would result
in payments being due under Section 3.4, Borrower shall pay any such required
amounts in order to keep the outstanding Loans ratable with any revised
Percentage Shares arising from the Commitment under this Joinder Agreement.  On
the Increase Effective Date, New Lender shall make a Loan for the account of
Borrower to the extent necessary to implement such provisions of Section 2.10 of
the Credit Agreement.
 
7. Borrower (a) represents and warrants that, on and as of the Increase
Effective Date, before and after giving effect to the increase in Aggregate
Commitment resulting hereunder, (i) the representations and warranties contained
in Article V of the Credit Agreement and the other Loan Documents made by it are
true and correct in all material respects on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, and (ii) no Default exists.  Borrower
hereby certifies that attached hereto is a true and correct copy of resolutions
of the Board of Directors of Borrower authorizing the increase in the
Commitments and the Aggregate Commitment as set forth in this Joinder Agreement.
 
8. Borrower hereby (i) consents to the provisions of this Joinder Agreement and
the transactions contemplated herein and (ii) agrees that all of its respective
obligations and covenants thereunder shall remain unimpaired by the execution
and delivery of this Joinder Agreement and the other documents and instruments
executed in connection herewith.
 

 
2

--------------------------------------------------------------------------------

 

9. This Joinder Agreement may not be amended, changed, waived or modified,
except by a writing executed by the parties hereto.
 
10. This Joinder Agreement embodies the entire agreement among New Lender,
Borrower, LC Issuer, Swing Line Lender and Administrative Agent with respect to
the subject matter hereof and supersedes all other prior arrangements and
understandings relating to the subject matter hereof.
 
11. This Joinder Agreement may be executed in any number of counterparts each of
which shall be deemed to be an original.  Each such counterpart shall become
effective when counterparts have been executed by all parties hereto.  Delivery
of an executed counterpart of this Joinder Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Joinder
Agreement.
 
12. This Joinder Agreement shall be binding upon and inure to the benefit of New
Lender and Borrower and their respective successors and permitted assigns,
except that neither party may assign or transfer any of its rights or
obligations hereunder without the prior written consent of the other party.
 
13. This Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of California.
 
Borrower shall execute and deliver to New Lender, as of the Increase Effective
Date, a Note in the form attached to the Credit Agreement to evidence the
Commitment of New Lender.
 


 
[remainder of page is intentionally left blank.]



 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Administrative Agent, LC Issuer, Swing Line Lender,
 Borrower and New Lender have executed this Joinder Agreement as of the date
shown above.




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, LC Issuer and
Swing Line Lender




By:                                                      
Name:
Title:









 
4

--------------------------------------------------------------------------------

 

CALYON NEW YORK BRANCH, as New Lender




By:                                                      
Name:
Title:







 
5

--------------------------------------------------------------------------------

 

BERRY PETROLEUM COMPANY,
as Borrower




By:                                                      
Name:
     Title:













 
6

--------------------------------------------------------------------------------

 

SUPPLEMENT TO SCHEDULE 1
OF THE CREDIT AGREEMENT




 




 
Lender
 
 
Percentage Share
 
Commitment
Calyon New York Branch
6.26043405676
$75,000,000








 
7

--------------------------------------------------------------------------------

 
